Exhibit 10.1

EXECUTION VERSION

AMENDMENT #1 TO

BOTOX® — CHINA LICENSE AGREEMENT

THIS AMENDMENT #1 TO BOTOX® — CHINA LICENSE AGREEMENT, including the exhibits
and schedules referred to herein and attached hereto (collectively “Amendment
#1”), dated March 9, 2010 (the “First Amendment Date”), is made and entered into
by and between the following parties:

ALLERGAN, INC., a Delaware corporation having a place of business at 2525 Dupont
Drive, Irvine, California 92612, United States of America, ALLERGAN SALES, LLC,
a Delaware limited liability company having a place of business at 2525 Dupont
Drive, Irvine, California 92612, United States of America, ALLERGAN
PHARMACEUTICALS HOLDINGS (IRELAND) LTD., a non-resident Irish company with its
registered office at Longphort House, Earlsfort Center, Lower Leeson Street,
Dublin 2, Ireland (“APH”), ALLERGAN BOTOX LIMITED, a non-resident Irish company
with its registered office at Castlebar Road, Westport, Co Mayo, Ireland,
(“ABL”) and ALLERGAN PHARMACEUTICALS IRELAND, a company incorporated in the
Cayman Islands with its principal place of business at Castlebar Road, Westport,
Co Mayo, Ireland (“ALLERGAN IRELAND”). ALLERGAN, INC., ALLERGAN SALES, LLC, APH,
ABL and ALLERGAN IRELAND are collectively referred to herein as “ALLERGAN.”

and

GLAXO GROUP LIMITED, a private limited company incorporated in England and
Wales, having it’s registered office at Glaxo Welcome House, Berkeley Avenue,
Greenford, Middlesex, England UB6 ONN, the United Kingdom (“GSK”).

RECITALS

A.        WHEREAS, ALLERGAN, INC., ALLERGAN SALES, LLC and GSK entered into that
certain BOTOX® — CHINA LICENSE AGREEMENT dated September 30, 2005 (the
“Agreement”); and

B.        WHEREAS, ALLERGAN wishes to reacquire and GSK is willing to relinquish
certain rights granted by ALLERGAN to GSK under the Agreement, and the Parties
wish to amend and update certain aspects of the Agreement, in each case in
accordance with this Amendment #1.

NOW THEREFORE, in consideration of the mutual covenants and obligations set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, ALLERGAN and GSK agree as follows:



--------------------------------------------------------------------------------

1.        In General.

All capitalized terms defined in the Agreement shall have the same meaning in
this Amendment #1 as in the Agreement, unless otherwise expressly defined in
this Amendment #1.

2.        Reacquisition of Rights.

In exchange for a one-time, non-refundable payment by ALLERGAN to GSK of ***
Dollars (US$***) (the “Reacquisition Payment”), effective as of the Services
Agreement Completion Date, ALLERGAN hereby reacquires from GSK and GSK hereby
relinquishes the rights granted to GSK under the Agreement with respect to
importing, offering for sale and selling the Product solely for the Cosmetic
Indications in the Territory. ALLERGAN shall pay the Reacquisition Payment to
GSK within five (5) business days after both the Services Agreement and the
Transition Agreement (as defined in AMENDMENT #1 TO BOTOX® — JAPAN LICENSE
AGREEMENT) have been executed and delivered by both Parties. The Reacquisition
Payment will be made by wire transfer of U.S. dollars in immediately available
funds to the bank account designated in writing by GSK.

3.        Amendment of Article 1 (DEFINITIONS). The Parties hereby agree to
amend Article 1 (DEFINITIONS) of the Agreement as follows:

3.1      Section 1.3 is hereby amended and replaced in its entirety as follows:

  1.3      “ALLERGAN” means ALLERGAN, INC., a Delaware corporation, ALLERGAN
SALES, LLC, a Delaware limited liability company, ALLERGAN PHARMACEUTICALS
HOLDINGS (IRELAND) LTD., a non-resident Irish company, ALLERGAN BOTOX LIMITED, a
non-resident Irish company and ALLERGAN PHARMACEUTICALS IRELAND, a company
incorporated in the Cayman Islands.

3.2      Section 1.5 is hereby amended and replaced in its entirety as follows:

  1.5      “ALLERGAN Know-How” means any and all know how, information, data
(including, without limitation, pre-clinical data, toxicology information and
clinical trial data), documents, materials, and software (including, but not
limited to, marketing information, technical information, regulatory
information, clinical information, processes, procedures, methods, formulae,
protocols, and techniques) relating to Product in the Field of Use (including,
without limitation, Product Improvements and Enhancements) but not including
ALLERGAN Manufacturing Information, which exists as of the Effective Date or
during the Term and is Controlled by ALLERGAN or its Affiliates. For the
avoidance of doubt, ALLERGAN Know-How will in no way include or be deemed to
include any computer software or IT platforms under license from

 

2

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Third Parties and/or developed by or on behalf of ALLERGAN for ALLERGAN’s own
use with respect to Product in the Field of Use.

3.3      Section 1.20 is hereby amended and replaced in its entirety as follows:

  1.20    “Cosmetic Indication” or “Cosmetic Indications” means (a) the
treatment, minimization, and/or eradication of, or the appearance of, glabellar
lines, crow’s feet, or any lines or wrinkles on the face and (b) all future
aesthetic Indications that ALLERGAN chooses to develop in the Territory
including ***. For clarity, “Cosmetic Indications” does not include (x) any of
the Current Indications, or (y) any of the Future Indications.

3.4      Section 1.21 is hereby amended and replaced in its entirety as follows:

  1.21    “Current Indications” means (a) those therapeutic Indications for
which ALLERGAN or any of its Affiliates, as of the Effective Date, had received
Regulatory Approval in the Territory to use Product for the treatment,
prevention or palliation of such Indications, which Indications include
blepharospasm (benign essential blepharospasm and essential blepharospasm),
facial spasm, and associated focal dystonias, and (b) those therapeutic
Indications for which GSK and its Affiliates, as of the First Amendment Date,
have received Regulatory Approval in the Territory to use Product for the
treatment, prevention or palliation of such Indications, specifically
blepharospasm (benign essential blepharospasm and essential blepharospasm) and
facial spasm. For clarity, “Current Indications” does not include glabellar
lines within the Regulatory Approval Applications and Regulatory Approvals.

3.5      Section 1.24 is hereby amended and replaced in its entirety as follows:

  1.24    “Field of Use” means any and all uses of Product for the Current
Indications and Future Indications. For clarity, the “Field of Use” does not
include any uses of Product for Cosmetic Indications.

3.6      Section 1.26 is hereby amended and replaced in its entirety as follows:

  1.26    “Future Indications” means all treatment, prevention or palliation of
Indications other than Cosmetic Indications and Current Indications. For
clarity, “Future Indications” includes future therapeutic Indications that GSK
or its Affiliate chooses to develop and commercialize in the Territory,
including but not limited to the treatment, prevention or palliation of the
following: ***. For further clarity, “Future Indications” does not include any
future aesthetic Indications that ALLERGAN chooses to develop in the Territory,
as further described in the definition of Cosmetic Indication.

3.7      Section 1.56 is hereby amended and replaced in its entirety as follows:

 

3

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  1.56    “Territory” means the People’s Republic of China. For the avoidance of
doubt and purpose of this Agreement, Territory will not include Taiwan, Hong
Kong, and Macau.

3.8      A new Section 1.60 is hereby added to the Agreement as follows:

  1.60    “ALLERGAN IRELAND” means ALLERGAN PHARMACEUTICALS IRELAND.

3.9      A new Section 1.61 is hereby added to the Agreement as follows:

  1.61    “API” means active pharmaceutical ingredient.

3.10    A new Section 1.62 is hereby added to the Agreement as follows:

  1.62    “Best Efforts” means taking, in good faith, all reasonable steps to
achieve the specified objective, or to carry out a process to its logical
conclusion, within a reasonable period of time. Best Efforts includes taking
those actions known to be usual, necessary and proper for achieving the intended
outcome.

3.11    A new Section 1.63 is hereby added to the Agreement as follows:

  1.63    “CMC” means chemistry, manufacturing and controls.

3.12    A new Section 1.64 is hereby added to the Agreement as follows:

  1.64    “First Amendment Date” has the meaning given such term in the preamble
of AMENDMENT #1 TO BOTOX® — CHINA LICENSE AGREEMENT.

3.13    A new Section 1.65 is hereby added to the Agreement as follows:

  1.65    “GSK Know-How” means any and all know how, information, data
(including, without limitation, pre-clinical data, toxicology information and
clinical trial data), documents, materials, and software (including, but not
limited to, marketing information, technical information, regulatory
information, clinical information, processes, procedures, methods, formulae,
protocols, and techniques) relating to Product for the Cosmetic Indications
(including, without limitation, Product Improvements and Enhancements), which
exists as of the First Amendment Date or during the Term and is Controlled by
GSK or its Affiliates. For the avoidance of doubt, GSK Know-How will in no way
include or be deemed to include any computer software or IT platforms under
license from Third Parties and/or developed by or on behalf of GSK for GSK’s own
use with respect to Product for the Cosmetic Indications.

3.14    A new Section 1.66 is hereby added to the Agreement as follows:

 

4

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  1.66    “Reacquisition Payment” will have the meaning set forth in Section 2
of AMENDMENT #1 TO BOTOX® — CHINA LICENSE AGREEMENT.

3.15    A new Section 1.67 is hereby added to the Agreement as follows:

  1.67    “Reacquisition Transition Period” means the period starting on the
First Amendment Date and ending on the Services Agreement Completion Date.

3.16    A new Section 1.68 is hereby added to the Agreement as follows:

  1.68    “Services Agreement” will have the meaning set forth in Section 4.3.

3.17    A new Section 1.69 is hereby added to the Agreement as follows:

  1.69    “Services Agreement Completion Date” means the date that both the
Services Agreement and the Transition Agreement (as defined in AMENDMENT #1 TO
BOTOX® — JAPAN LICENSE AGREEMENT) have been executed and delivered by all
parties to such agreements.

3.18    A new Section 1.70 is hereby added to the Agreement as follows:

  1.70    ***.

3.19    A new Section 1.71 is hereby added to the Agreement as follows:

  1.71    “*** Cosmetic Inventory” will have the meaning set forth in
Section 3.9.

3.20    A new Section 1.72 is hereby added to the Agreement as follows:

  1.72    “Therapeutic Indications” means the Current Indications and the Future
Indications.

4.        Amendment of Article 2 (LICENSES). The Parties hereby agree to amend
Article 2 (LICENSES) of the Agreement as follows:

4.1      Section 2.1.3 is hereby amended and replaced in its entirety as
follows:

  2.1.3   Subject to the terms and conditions of this Agreement, GSK hereby
grants to ALLERGAN and its Affiliates (i) a royalty-free, worldwide,
non-exclusive, perpetual (subject to Section 9.4.2) license, including a right
to grant sublicense rights, but not to assign except as provided in
Section 11.3, under the GSK Patent Rights to make, have made, use, sell, offer
for sale, and import

 

5

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Product in the Field of Use and for the Cosmetic Indications and (ii) a
royalty-free, non-exclusive, perpetual (subject to Section 9.4.2) license,
including a right to grant sublicense rights, but not to assign except as
provided in Section 11.3, under the GSK Know-How and the Regulatory Approvals
and Regulatory Approval Applications for the Product to make, have made, use,
sell, offer for sale, and import Product in the Field of Use and for the
Cosmetic Indications in the Territory. For purposes of clarification, the
license granted by GSK to ALLERGAN pursuant to this Section 2.1.3 will include
the right to develop, promote, commercialize, market, and distribute Product in
the Field of Use and for the Cosmetic Indications. GSK acknowledges and agrees
that the licenses granted to ALLERGAN under this Section 2.1.3 include:

    (a)        The right of ALLERGAN to conduct human clinical trials and submit
clinical data packages to Regulatory Authorities for Product for the Cosmetic
Indications in the Territory;

    (b)        Access by ALLERGAN to any data developed by GSK that is useful
for ALLERGAN to develop Product for the Cosmetic Indications in the Territory or
for use, sale, offering for sale and import in the Territory; and

    (c)        Rights to other ancillary clinical development information
Controlled by GSK or its Affiliates that is useful to ALLERGAN in using,
selling, offering for sale and importing Product for the Cosmetic Indications in
the Territory.

4.2      Section 2.1.4 is hereby amended and replaced in its entirety as
follows:

  2.1.4   ALLERGAN acknowledges and agrees that the licenses granted to GSK
under Section 2.1.1 includes without limitation:

    (a)        The right of GSK to conduct human clinical trials and submit
clinical data packages to Regulatory Authorities for Product in the Field of Use
in the Territory;

    (b)        The right of GSK to hold and maintain all Regulatory Approvals
for Product in the Field of Use and the Cosmetic Indication in the Territory,
other than Regulatory Approvals for the manufacture of the Product (which shall
at all times be held by the Manufacturer), provided that upon written notice
from ALLERGAN, ALLERGAN shall have the right to take on direct regulatory
responsibility and to hold and maintain Regulatory Approvals for Product for the
Cosmetic Indication to the extent permitted by Applicable Laws and at ALLERGAN’s
sole expense;

    (c)        The right of GSK to manage all communications with Regulatory
Authorities relating to Product, ***; and provided, further that any

 

6

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

communications with Regulatory Authorities relating to a drug master file (DMF),
if a DMF is implemented, will be managed by ALLERGAN after good faith
consultation with GSK unless the Parties agree in writing that any such
communications will be managed by GSK; and provided further that if the cost for
GSK’s interactions and communications with Regulatory Authorities due to
Cosmetic Indications sales increase significantly, GSK and ALLERGAN shall
discuss and review such communication and interactions arrangements with respect
to Cosmetic Indications in good faith;

  (d)      Access by GSK to any data developed by ALLERGAN that is useful for
GSK to develop Product in the Field of Use for use, sale, offering for sale and
import in the Territory; and

  (e)      Rights to other ancillary clinical development information Controlled
by ALLERGAN or its Affiliates that is useful to GSK in using, selling, offering
for sale and importing Product in the Field of Use in the Territory.

4.3      Section 2.2.1 is hereby amended and replaced in its entirety as
follows:

  2.2.1   ALLERGAN Product Trademarks. ALLERGAN hereby grants to GSK a
co-exclusive (with ALLERGAN and its Affiliates) license, including a right to
grant sublicense rights as further described in Section 2.4, but not to assign
except as provided in Section 11.3, to use ALLERGAN Product Trademarks solely in
connection with the use, sale, offering for sale, and import of Product in the
Field of Use in the Territory. All representations of ALLERGAN Product
Trademarks that GSK intends to use if not previously approved by ALLERGAN as
provided in this Section 2.2.1, will first be submitted to ALLERGAN for
approval, such approval not to be unreasonably withheld. ALLERGAN will have
thirty (30) calendar days to review the representation of the ALLERGAN Product
Trademarks. If ALLERGAN does not provide written notice of its approval or
disapproval (together with its reasons for such disapproval) within such thirty
(30) calendar day period, ALLERGAN will be deemed to have approved such
representation. For the avoidance of doubt, GSK may not use the ALLERGAN Product
Trademarks that pertain solely to the Cosmetic Indications (such as BOTOX
COSMETICS, BOTOX VISTA and BOTOX REJU) other than on behalf of ALLERGAN in
connection with the offering for sale and sale of Product for the Cosmetic
Indications.

4.4      Section 2.4.2 is hereby amended and replaced in its entirety as
follows:

  2.4.2   Except as expressly provided in this Agreement, GSK and its Affiliates
have and will retain sole and exclusive Control of the GSK Patent Rights, GSK
Know-How and GSK Housemarks. Except as expressly provided in this Agreement, no
right, title, or interest is granted by GSK to ALLERGAN in, to, or under the GSK
Patent Rights, GSK Know-How and/or GSK Housemarks,

 

7

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

and, except as expressly provided herein, ALLERGAN will have no right to assign
to any Third Party any right or interest received under the GSK Patent Rights,
GSK Know-How or GSK Housemarks under the terms of this Agreement.

5.        Amendment of Article 3 (PAYMENTS). The Parties hereby agree that
Article 3 (PAYMENTS) of the Agreement will be amended as follows:

5.1      A new Section 3.9 is hereby added to the Agreement as follows:

  3.9      Transfer of Net Economic Benefits. The following shall apply during
the Reacquisition Transition Period:

    3.9.1    On the First Amendment Date, the inventory of Product on hand with
***, under drug inspection testing and in-transit to GSK/*** will be notionally
split between inventory for the Therapeutic Indications and inventory for the
Cosmetic Indications (“*** Cosmetic Inventory”) based on ***, or otherwise
mutually agreed by both ALLERGAN and GSK on the First Amendment Date provided
that each such Unit of Product for the Cosmetic Indication has an expiration
date not earlier than *** after the First Amendment Date and meets such other
quality criteria of ALLERGAN. ALLERGAN IRELAND will issue a credit note to GSK
for the value of the *** Cosmetic Inventory at ***. ALLERGAN IRELAND will issue
a debit note to GSK for the value of the *** Cosmetic Inventory at ***. If the
inventory of Product on hand with ***. Terms of payment by ALLERGAN IRELAND and
GSK for this one-time economic benefits transfer of the *** Cosmetic Inventory
will be thirty (30) calendar days from the date of issuance of the credit note
and debit note by ALLERGAN IRELAND.

    3.9.2    During the Reacquisition Transition Period, any Product shipped
from ALLERGAN IRELAND to GSK/*** will be split between inventory for the
Therapeutic Indications and inventory for the Cosmetic Indications
(“Reacquisition Transition Period Cosmetic Inventory”) using the same principle
of splitting inventory of Product on hand with ***, under drug inspection
testing and in-transit to GSK/*** on the First Amendment Date. ALLERGAN IRELAND
shall invoice GSK for the Reacquisition Transition Period Cosmetic Inventory at
*** and GSK shall then invoice *** for that inventory at ***. If such inventory
subsequently ***. A monthly true-up/reconciliation of in-market sales and
inventories will be performed jointly by ALLERGAN and GSK with the
importer/distributor. The inventory invoiced by ALLERGAN IRELAND to GSK for
Reacquisition Transition Period Cosmetic Inventory together with *** Cosmetic
Inventory will be deemed to be ALLERGAN initial opening stock in the monthly
inventory reconciliation.

    3.9.3    Within thirty (30) days after the end of each month, GSK will
invoice ALLERGAN IRELAND for expenses of Product for the Cosmetic

 

8

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Indications in the Territory made by GSK or its importer/distributor during the
Reacquisition Transition Period. Expenses must be within the limitations of a
budget agreed by the Parties on or prior to the First Amendment Date or, if over
the limitations of such budget, as pre-approved by ALLERGAN IRELAND. Terms of
payment by ALLERGAN IRELAND will be thirty (30) calendar days from the date of
issuance of invoice by GSK.

    3.9.4    GSK will not owe ALLERGAN any royalties on the *** Cosmetic
Inventory and the Reacquisition Transition Period Cosmetic Inventory.

    3.9.5    Sections 3.5 (Late Payment Interest), 3.6 (Taxes), 3.7 (Records and
Reports), and 3.8 (Audit Rights) shall also apply to this Section 3.9, with
respect to the calculation of the economic benefits of the *** Cosmetic
Inventory and Reacquisition Transition Period Cosmetic Inventory, and the
expenses of Product for the Cosmetic Indications.

6.        Amendment of Article 4 (HANDOVER ACTIVITIES). The Parties hereby agree
that Article 4 (HANDOVER ACTIVITIES) of the Agreement will be amended as
follows:

6.1      A new Section 4.3 is hereby added to the Agreement as follows:

  4.3      Services Agreement. Promptly after the First Amendment Date, the
Parties or their respective Affiliates in the Territory will at each Party’s
sole cost and expense participate in good faith negotiations for an agreement
which will set forth, among other things, the rights and responsibilities of
ALLERGAN and GSK with respect to transitioning the rights to import, offer for
sale and sell Product for the Cosmetic Indications in the Territory to ALLERGAN
and certain services to be provided by GSK to ALLERGAN (the “Services
Agreement”). The Parties will use their Best Efforts to reach agreement on the
Services Agreement in good faith and to both Parties’ reasonable satisfaction
not later than sixty (60) calendar days after the First Amendment Date and will
include, among other things, the principles set forth on Exhibit J.

6.2      A new Section 4.4 is hereby added to the Agreement as follows:

  4.4      Disclosure of GSK Know-How; Transfer of Materials. Within thirty
(30) calendar days after the First Amendment Date, GSK or its Affiliate will at
its or their sole cost and expense disclose the GSK Know-How to ALLERGAN and
will provide to ALLERGAN all documents that recite, are directed to, or concern
GSK Know-How. Notwithstanding anything to the contrary contained in this
Article 4, GSK will thereafter during the Term promptly disclose to ALLERGAN any
GSK Know-How that comes into GSK’s possession and will provide to ALLERGAN all
documents that are directed to such GSK Know-How.

 

9

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

6.3      A new Section 4.5 is hereby added to the Agreement as follows:

  4.5      Transition. Each Party will appoint a transition team leader for the
Territory to coordinate the transition of the rights to import, offer for sale
and sell the Cosmetic Indications in the Territory from GSK to ALLERGAN,
including transfer of the GSK Know-How related to the Cosmetic Indications,
during the Reacquisition Transition Period. The transition activities will
include, among others, the following:

    4.5.1   Within thirty (30) days after the First Amendment Date, GSK will
provide ALLERGAN with copies of documents related to all Regulatory Approvals
and Regulatory Approval Applications, governmental licenses, post approval
commitments, adverse events reporting, and other similar documents, if
applicable, with respect to Cosmetic Indications in the Territory.

    4.5.2   Within thirty (30) days after the First Amendment Date, GSK shall
provide ALLERGAN with GSK’s standard operating procedures/processes (“SOP”) with
respect to quality assurance, product testing, post-market surveillance,
pharmacovigilence, promotion, storage, distribution and disposal of the Product
in the Cosmetic Indications in the Territory.

    4.5.3   During the Reacquisition Transition Period, in accordance with
ALLERGAN’s instructions, GSK will, and will use Commercially Reasonable Efforts
to cause its Affiliates, sublicensees, employees, and agents to, continue to
develop and sell Product for the Cosmetic Indications in the Territory, and
conduct business in relation to the Product for the Cosmetic Indications in the
Territory in the ordinary course of business and in accordance with all
Applicable Law, including, without limitation, (a) preserving intact the market
for Product for the Cosmetic Indications in the Territory and the goodwill
associated with Product, (b) continuing to maintain its (or their) relationships
with distributors, customers and others having material business relationships
with it (or them) related to Product in the Territory, (c) continuing to
distribute Product in accordance with past practice, and (d) take all reasonable
steps to retain the services of employees of GSK (or its Affiliate) to assist in
the transition activities. However, GSK will re-forecast the Product
requirements for the Therapeutic Indications and will adjust future orders only
to reflect the demand for the Therapeutic Indications. ALLERGAN will forecast
and order the inventory required to meet the demand for the Cosmetic
Indications. Each Party shall pay the other any applicable Transition Sales Fee
as provided in Section 3.9.

    4.5.4   GSK shall complete the preparation and submission, and use
Commercially Reasonable Efforts to obtain as soon as possible, Regulatory
Approval for ***. The *** will be *** for Cosmetic Indications.

 

10

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

    4.5.5    GSK will, if so requested by ALLERGAN, use Commercially Reasonable
Efforts to transfer and assign to ALLERGAN all information and agreements
exclusively relating to the Product for the Cosmetic Indications in the
Territory. The Parties will review all contracts that relate solely to Product
for the Cosmetic Indications in the Territory, or that relate to both to Product
for the Cosmetic Indications and the Therapeutic Indications (but not those
contracts that relate solely to Product for the Therapeutic Indications), to
determine in good faith which contracts, if any, should be assigned in whole or
in part by GSK to ALLERGAN or its Affiliates.

6.4      A new Section 4.6 is hereby added to the Agreement as follows:

  4.6      CI Consultations. During the period commencing on the First Amendment
Date and continuing for a period of sixty (60) calendar days, or until the
Service Agreement Completion Date, whichever is later, GSK, on ALLERGAN’s or
ALLERGAN’s Affiliate’s reasonable request, at mutually agreeable times and
places and at GSK’s sole expense, will provide a reasonable amount of consulting
services regarding specific issues in connection with development and
commercialization of Product for the Cosmetic Indication in the Territory (“CI
Consultations”). For clarity, CI Consultations will not include any efforts or
activities conducted by employees and/or agents of GSK in connection with the
transfer of GSK Know-How and materials otherwise required pursuant to Article 4,
or in connection with GSK’s participation in the TJDC and TJCC as provided in
Article 5 of the Agreement.

7.        Amendment of Article 5 (PRODUCT DEVELOPMENT AND COMMERCIALIZATION).
The Parties hereby agree that Article 5 (PRODUCT DEVELOPMENT AND
COMMERCIALIZATION) of the Agreement is hereby amended as follows:

7.1      Section 5.1 is hereby amended and replaced in its entirety as follows:

  5.1      In General. GSK, at GSK’s sole expense (subject to ALLERGAN’s
obligations as set forth in Article 4), will use Commercially Reasonable Efforts
to commercialize Product in the Field of Use in the Territory, subject to
Section 5.1.2 and as provided in Section 5.5. Additionally, subject to
Section 5.1.2 and as provided in Section 5.3, GSK will develop Product for ***
Future Indication. Notwithstanding the above, ALLERGAN covenants and agrees that
it will cause the Manufacturer to supply Product for such development and
commercialization activities (under the terms of the Supply Agreement) and, at
GSK’s request and at GSK’s expense, subject to ALLERGAN’s obligations as set
forth in Article 4, cooperate with GSK and to provide assistance as reasonably
necessary in connection with any such development and commercialization
activities in the Field of Use in the Territory.

 

11

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.2      Section 5.1.3 is hereby amended and replaced in its entirety as
follows:

    5.1.3    For the purpose of obtaining pricing approval for the Product, GSK
will use Commercially Reasonable Efforts to position the Product with Regulatory
Authorities as a premium positioned product in the Territory during the Term,
including, without limitation, reformatting and resubmitting to the Regulatory
Authority the pricing dossier for Product and trying to obtain initial feedback
from the Regulatory Authority on the likelihood of obtaining approval for the
price requested for Product in the Territory. Subject to applicable competition
law in the Territory, the Parties shall meet from time to time as requested by
either Party to reach a consensus on the strategy regarding pricing approval for
the Product in the Territory.

7.3      Section 5.2.1(d) is hereby amended and replaced in its entirety as
follows:

    (d)       Acting as a forum for the Parties to exchange information
concerning the development and routine regulatory maintenance of Product in the
Territory, including material communications and correspondence to and from
Regulatory Authorities;

7.4      Section 5.2.6 is hereby amended and replaced in its entirety as
follows:

    5.2.6    Decisions regarding Product portfolio management, clinical
development and other related matters shall be made as follows:

       (a)      All decisions related to Product portfolio management and
routine regulatory maintenance in the Field of Use in the Territory, initiation,
conduct and termination of clinical trials for Product in the Field of Use in
the Territory, subject to Section 5.2.8, budgeting for all such development and
regulatory activities, selection of Indications for which Product in the Field
of Use in the Territory may be developed, strategy regarding pricing approval
for the Product in the Field of Use in the Territory (subject to applicable
competition law in the Territory), and any decisions related to other aspects of
clinical development or Regulatory Approval not specified in the foregoing
regarding Product in the Field of Use in the Territory, will be made by majority
vote of the TJDC, which decision will be final and binding on the Parties.

       (b)      All decisions related to other aspects of clinical development
or Regulatory Approval regarding Product in the Field of Use not specified in
this Section 5.2.6 will be made by unanimous vote of the TJDC, which decision
will be final and binding on the Parties. If the TJDC cannot reach unanimous
agreement, any disputes will be submitted for resolution to a senior clinical
development executive of each Party, or his/her designee, for the Territory. If
the senior clinical development executives of each Party, or their respective
designees, for the Territory cannot resolve such any disputes within thirty
(30) calendar days after the first (1st) interaction (whether in writing, via

 

12

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

telephone or in person) between the senior clinical development executives of
each Party or their respective designees, such dispute will be decided by GSK,
which decision of GSK will be final and binding on the Parties.

       (c)      All decisions related to portfolio management for the Product
for the Cosmetic Indication in the Territory, regulatory maintenance of Product
for the Cosmetic Indication in the Territory, initiation, conduct and
termination of clinical trials for Product for the Cosmetic Indication in the
Territory, budgeting for all such development and regulatory activities,
selection of Indications for which Product for the Cosmetic Indication in the
Territory may be developed and any decisions related to other aspects of
clinical development or Regulatory Approval not specified in the foregoing
regarding Product for the Cosmetic Indication in the Territory, will be made by
ALLERGAN after good faith consultation with GSK. For the avoidance of doubt,
ALLERGAN will be responsible for deciding what Cosmetic Indications to pursue,
including preparing and participating in the submission for regulatory
variations, new Indications, line extensions, and for the conduct of post
approval commitments with respect to Cosmetic Indications. GSK will perform all
work reasonably requested by ALLERGAN with respect to the foregoing matters for
the Cosmetic Indications, at ALLERGAN’s written request and expense; provided
however, that if the activity covers both Cosmetic Indications and Therapeutic
Indications, the costs will be shared by the Parties in the ratio of gross sales
between the Cosmetic Indications and Therapeutic Indications. GSK will perform
all such work at reasonable market rates, comparable to the rates that would be
charged by contract research organizations for similar work (where applicable).
GSK will work diligently and use Commercially Reasonable Efforts to complete all
such work reasonably requested by ALLERGAN.

7.5      Section 5.2.7 is hereby amended and replaced in its entirety as
follows:

  5.2.7      Decisions related to whether a new Indication should be deemed to
be an aesthetic Indication, and therefore a Cosmetic Indication, or a
therapeutic Indication, and therefore added to the Field of Use will be made by
the agreement of the President, Asia Pacific, Allergan Inc., for ALLERGAN and
the President of Emerging Markets, GSK, for GSK, (collectively, the “Region
Presidents”) which decision will be final and binding on the Parties. If the
Region Presidents cannot reach agreement, either Party may send a written notice
to other (an “Escalation Notice”) for resolution of the issue by the Chief
Executive Officer of GSK, or his/her designee, for GSK, and the Chief Executive
Officer of Allergan, Inc., or his/her designee, for GSK (collectively, the
“Senior Executives”). If the Senior Executives cannot resolve such issue within
thirty (30) calendar days from the date of the Escalation Notice, either Party
may submit the matter to binding arbitration. The arbitration shall be conducted
by the American Arbitration Association in New York City, New York, or such
other location as mutually

 

13

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

agreed by the Parties, with each Party submitting a brief supporting its
position in writing and each side having an equal right to present its case
orally to the arbitrator, and with each side having an equal rebuttal period,
such oral arguments and rebuttal not to exceed one (1) day in total. The
arbitrator shall choose one case or the other based on the written and oral
arguments, which decision shall be final and binding on the Parties.

7.6      Section 5.2.8 is hereby amended and replaced in its entirety as
follows:

  5.2.8    Notwithstanding any other provision of this Agreement, any
development plan or clinical trial ***. GSK or its Affiliate will provide
ALLERGAN with written notice prior to proceeding with any matter set forth in
this Section 5.2.8, and within thirty (30) calendar days of receipt of such
written notice from GSK or its Affiliate, ALLERGAN will provide written notice
to GSK or its Affiliate of whether ALLERGAN consents to GSK or its Affiliate
progressing with such matter. If ALLERGAN does not refuse consent, or does not
provide any response to GSK or its Affiliate, in each case within such thirty
(30) calendar day period, ALLERGAN will be deemed to have consented to GSK or
its Affiliate proceeding with the matter as presented in GSK’s or its
Affiliate’s written notice to ALLERGAN.

7.7      Section 5.3.1 is hereby amended and replaced in its entirety as
follows:

  5.3.1    Cosmetic Indications. Subject to Sections 5.1.2 and 5.2.8, from the
Effective Date through the First Amendment Date, GSK will use Commercially
Reasonable Efforts to initiate and complete development and regulatory
activities that are reasonably required to obtain Regulatory Approval for
Product for *** Cosmetic Indication for the Product in the Territory. Except to
the extent ALLERGAN’s cooperation is required in order to comply with regulatory
requirements in the Territory, and subject to the Manufacture (as defined in the
Supply Agreement) by the Manufacturer of Product for use in such development
activities in accordance with the terms and conditions of the Supply Agreement,
full responsibility for any activities to obtain Regulatory Approvals of
Cosmetic Indications for Product in the Territory from the Effective Date
through the First Amendment Date will be the sole responsibility of GSK. After
the First Amendment Date, responsibility for any activities to obtain Regulatory
Approvals of Cosmetic Indications for Product in the Territory shall be as
provided in Section 5.2.6, 5.2.7 and 5.2.8.

7.8      Section 5.5 is hereby amended and replaced in its entirety as follows:

  5.5    Commercialization Responsibilities of GSK. Subject to Section 5.1.2,
GSK, at GSK’s sole expense, will use Commercially Reasonable Efforts to
commercialize Product for *** Future Indication in the Territory as directed by
the TJCC.

 

14

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.9      Section 5.7 is hereby amended and replaced in its entirety as follows:

  5.7      Adverse Event and Serious Adverse Event Reporting. Adverse event and
other pharmacovigilance information will be exchanged between the Parties and
reporting will be coordinated in such a manner as to ensure that their
respective regulatory obligations are met. GSK will be have primary
responsibility for and will comply with all applicable medical event reporting
requirements for the Product in the Territory and any countries in the Other
Territories. ALLERGAN will solely be responsible for and will comply with all
applicable medical event reporting requirements for all countries outside the
Territory and the Other Territories where the Product is being marketed, under
investigation, or pending registration, and will provide adverse event
information to GSK in accordance with the Pharmacovigilance Agreement. Both
Parties will agree in a separate Pharmacovigilance Agreement on the detailed
procedures including timeframes and formats of adverse event information
exchange specific to clinical trial and spontaneous serious adverse events and
non-serious adverse events and other regulatory safety information. The drug
safety groups for both Parties will have standard operating procedures outlined
in the Pharmacovigilance Agreement relating to the receipt, processing,
evaluation, and reporting of all adverse events. Mechanisms for training and
assessing compliance with these procedures will also be identified in the
Pharmacovigilance Agreement. The Parties will negotiate and execute an amendment
to the Pharmacovigilance Agreement, which will include the revised core
principles set forth on Exhibit G as well as such other terms and conditions
agreed to by the Parties, within sixty (60) calendar days after the First
Amendment Date. GSK will be responsible for submitting all required
pharmacovigilance information to Regulatory Authorities in the Territory.
ALLERGAN will have access to such information provided by GSK and will be free
to use such information outside the Territory and Other Territories for any
purpose in connection with the sale of Product. GSK will provide reports to
ALLERGAN regarding all such pharmacovigilance information in the development
reports provided to ALLERGAN pursuant to Section 5.10.1.

7.10    A new Section 5.11 is hereby added to the Agreement as follows:

  5.11    Regulatory Filings. GSK will inform and provide copies of
documentation to ALLERGAN of any regulatory variations, new indications, and
line extensions for Product that GSK desires to pursue with the Regulatory
Authority. GSK will make such filings only after good faith consultation with
ALLERGAN, if made with respect to the Field of Use or with the prior approval of
ALLERGAN, if made with respect to the Cosmetic Indications, CMC or API.

7.11    A new Section 5.12 is hereby added to the Agreement as follows:

  5.12    Regulatory Expenses. Except as otherwise expressly provided in this
Agreement, (i) each Party will be responsible for the Territory-specific cost of

 

15

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

development, clinical trials, Regulatory Approval Applications, changes to any
Regulatory Approvals and ongoing clinical trials, development and post market
surveillance required by the Regulatory Authorities relating exclusively to the
Indications to which such Party has rights under this Agreement and (ii) the
Parties will *** associated with changes to API or CMC for the Product ***. Each
Party will be responsible for the costs associated with any Regulatory Approvals
and clinical trials, development, and post market surveillance for the Product
required by the Regulatory Authorities relating for the Indications they are
responsible for that may result from such API or CMC changes to the Product.

7.12    A new Section 5.13 is hereby added to the Agreement as follows:

  5.13    Importer / Distributor. After the Reacquisition Transition Period and
until modified in accordance with this Section 5.13, ALLERGAN IRELAND will sell
Product for the Cosmetic Indication in the Territory to GSK and GSK will sell
all such Product exclusively to ***. On or before the First Amendment Date, GSK
will provide ALLERGAN with a true and complete English version of any agreements
between GSK and *** with respect to the Product. ***. ALLERGAN shall have the
right to review any proposed amendment to the distribution agreement with ***
and the right to consent to any termination or changes to the terms and
conditions of the agreement that in any way relate to the Product for the
Cosmetic Indications. GSK will represent ALLERGAN’s interests in good faith when
interacting with *** with respect to the Product for the Cosmetic Indications,
as provided in the Services Agreement. To the extent permitted under any
agreement with ***, ALLERGAN or its Affiliates may at any time change to a more
direct distribution model for the Product in the Cosmetic Indications in the
Territory, subject to compliance with all Applicable Laws. Such direct
distribution models could include, without limitation: (i) the right to directly
invoice the importer, (ii) the right to enter into an import / distribution
agreement with *** or its successor, (iii) the right to appoint another
importer, or (iv) the right to directly import and distribute the product on its
own behalf.

7.13    A new Section 5.14 is hereby added to the Agreement as follows:

  5.14    Commercialization Activities by ALLERGAN. For the avoidance of doubt,
ALLERGAN will have unrestricted rights to engage in sales and marketing
activities to commercialize Product for the Cosmetic Indication in the
Territory, provided however that all activities comply with Applicable Law. This
will include without limitation, the following

 

  n  

Launch events

 

  n  

Advisory Boards

 

  n  

PR activities

 

16

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

  n  

Injector training

 

  n  

Purchase contracts with ***

 

  n  

Pricing, discounts, bulk purchase incentives to ***

 

  n  

Phase 4 Medical Support

 

  n  

Business development programs

 

  n  

Promotional materials including detail aids, posters, patient leaflets,
questionnaires and any other form of legally acceptable promotional material

 

  n  

Branded and unbranded *** materials

 

  n  

Branded and unbranded patient materials

 

  n  

Foreign speaker tours

 

  n  

Employ a sales force to call on customers to promote BOTOX for the approved
Cosmetic Indication

 

  n  

Training programs for sales team

 

  n  

Engage in legally acceptable consumer awareness programs

 

  n  

Coordinate sub-distributor activities jointly with GSK

8.        Amendment of Article 7 (REPRESENTATIONS, WARRANTIES, AND COVENANTS).
The Parties hereby agree that Article 7 (REPRESENTATIONS, WARRANTIES AND
COVENANTS) of the Agreement is hereby amended as follows:

8.1      Section 7.2.1 is hereby amended and replaced in its entirety as
follows:

  7.2.1    Neither ALLERGAN nor its Affiliates will grant, during the Term, any
right, license, or interest in, to, or under the ALLERGAN Patent Rights,
ALLERGAN Know-How, or ALLERGAN Trademarks in the Field of Use in the Territory
that is inconsistent with the rights, licenses, and interests granted to GSK
hereunder or ALLERGAN’s Control in such ALLERGAN Patent Rights, ALLERGAN
Know-How or ALLERGAN Trademarks. In this regard, ALLERGAN will, within ninety
(90) days after the Effective Date, terminate any and all existing agreements
with Third Party distributors of Product in the Territory and, after the First
Amendment Date, will not authorize any Third Party to distribute Product in the
Field of Use in the Territory;

8.2      Section 7.2.3 is hereby amended and replaced in its entirety as
follows:

  7.2.3    ALLERGAN will not, and will cause all of its Affiliates and
sublicensees not to, either on its or their own or with any Third Party, conduct
any development activities or conduct clinical trials relating to Product in the
Field of

 

17

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Use, or seek Regulatory Approvals for Product in the Field of Use, in the
Territory during the Term, except as provided in Section 4.1 or otherwise
authorized by GSK in writing;

8.3      Section 7.2.4 is hereby amended and replaced in its entirety as
follows:

      7.2.4    ALLERGAN will not, and will cause all of its Affiliates and
sublicensees not to, either on its or their own or with any Third Party, use,
sell, offer for sale or import Product in the Territory in the Field of Use
during the Term, except as provided in Section 4.1 and with respect to
ALLERGAN’s co-promotion activities during the Co-Promotion Term as provided in
Section 2.6, or as otherwise authorized by GSK in writing;

8.4      A new Section 7.2.6 is hereby added to the Agreement as follows:

  7.2.6    ALLERGAN will take customary and reasonable steps, consistent with
industry practice, to protect the confidentiality of the GSK Know-How.

8.5      A new Section 7.2.7 is hereby added to the Agreement as follows:

7.2.7   ALLERGAN will use Commercially Reasonable Efforts to ensure that all
aspects of its regulatory, development and commercialization activities with
respect to Product for the Cosmetic Indication in the Territory, including for
example clinical trial design, pharmacovigilance, and clinical and regulatory
management activities, will be conducted in accordance with Good Clinical
Practice, Good Vigilance Practice, and Good Post-Marketing Study Practice and
professional standards consistent with the standards utilized by ALLERGAN in
ALLERGAN’s commercialization efforts for Product for the Cosmetic Indication in
the Territory.

8.6      A new Section 7.3B is hereby added to the Agreement as follows:

  7.3B    Additional Representations and Warranties of GSK.    GSK represents
and warrants that, as of the First Amendment Date:

     (a)        GSK has the right and authority to grant the licenses granted to
ALLERGAN and its Affiliates pursuant to the terms and conditions set forth in
this Agreement in the Territory;

     (b)        Neither GSK nor its Affiliates has granted any right, license,
or interest in, to, or under the GSK Patent Rights or the GSK Know-How in the
Territory that is inconsistent with the rights, licenses, and interests granted
under the terms and conditions set forth in this Agreement;

     (c)        To the knowledge of GSK, the exercise of the GSK Patent Rights
would not infringe the patent or other intellectual property rights of any Third
Party in the Territory, and there has been no written notice of any claim or
objection that the use of the GSK Patent Rights and the GSK Know-How

 

18

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

infringes, misappropriates, or otherwise violates or makes unauthorised use of,
or has infringed, misappropriated, or otherwise violated or made unauthorised
use of, the intellectual property or know-how rights of any Third Party in the
Territory and there is no fact or circumstance which may give rise to any such
claim or objection;

(d)        To the knowledge of GSK, the Regulatory Approval in the Territory for
the Cosmetic Indications approved as of the First Amendment Date has been
validly issued by the appropriate Regulatory Authority and is in full force and
effect, GSK and its Affiliates and agents have been and are in material
compliance with all regulatory requirements of all competent Regulatory
Authorities in the Territory with respect to Product, and there are no material
facts or circumstances that might be expected to cause any Regulatory Approval
in the Territory to be revoked or not renewed;

(e)        To the knowledge of GSK, all information and data provided to
ALLERGAN relating to the sales of the Products for the Cosmetic Indication in
the Territory is accurate in all material respects and GSK and its distributors
and agents have continued to conduct their business in relation to the Product
in the Territory in the ordinary course and in accordance with Applicable Law
since the date of the last such information and data;

(f)        To the knowledge of GSK, all Products sold by GSK in the Territory
prior to the First Amendment Date were in material compliance with the
registered Product specifications, and were promoted, marketed, and sold in
accordance with all Applicable Law in the Territory; and

(g)        To the knowledge of GSK, there are no material legal proceedings or
regulatory or governmental claims pending against GSK or its agents in the
Territory in relation to the Product.

8.7      Section 7.4.3 is hereby amended and replaced in its entirety as
follows:

7.4.3    GSK will not grant any right, license, or interest in, to, or under any
GSK Patent Rights or GSK Know-How that are inconsistent with the rights,
license, and interests granted under the terms and conditions set forth in this
Agreement; and

8.8      A new Section 7.4.5 is hereby added to the Agreement as follows:

7.4.5    Upon the Services Agreement Completion Date and for the remainder of
the Term, except as provided in Section 5.13 or unless authorized by ALLERGAN in
writing, GSK will not, and will cause all of its Affiliates and sublicensees not
to, either on its or their own or with any Third Party, use, sell, offer for
sale, or import Product in the Territory for the Cosmetic Indications.

 

19

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

9.        Amendment of Article 8 (INDEMNIFICATION AND INSURANCE).    The Parties
agree that Article 8 (INDEMNIFICATION AND INSURANCE) shall be amended as
follows:

8.1      Section 8.1 is hereby amended and replaced in its entirety as follows:

  8.1    Indemnification by ALLERGAN. ALLERGAN will indemnify, defend, and hold
GSK and its Affiliates and their directors, officers, employees, and agents
(each and collectively a “GSK Indemnitee”) harmless from and against any and all
liabilities, damages, losses, costs and expenses, investigations, and reasonable
attorneys’ fees incurred hereunder (each and collectively a “Liability”)
resulting from or arising out of a claim, suit, or proceeding brought by a Third
Party against a GSK Indemnitee arising out of or related to:

  8.1.1    the research, development, manufacture, promotion, sale,
distribution, importation and/or use of Product in the Field of Use in the
Territory prior to the Effective Date;

  8.1.2    the research, development, manufacture, promotion, sale,
distribution, importation and/or use of Product in any country outside of the
Territory and the Other Territories;

  8.1.3    any violation of Applicable Law by any ALLERGAN Indemnitee (as
defined in Section 8.2) in performing ALLERGAN’s obligations under this
Agreement;

  8.1.4    any material breach by any ALLERGAN Indemnitee of ALLERGAN’s
representations, warranties and/or obligations under this Agreement; and

  8.1.5    the promotion, sale, distribution, importation and/or use of Product
for the Cosmetic Indication in the Territory after the end of the Reacquisition
Transition Period;

provided, however, with respect to Sections 8.1.3, 8.1.4, and 8.1.5, except to
the extent that any such Liabilities are the responsibility of GSK under
Section 8.2.

8.2      Section 8.2 is hereby amended and replaced in its entirety as follows:

  8.2    Indemnification by GSK. GSK will indemnify, defend, and hold harmless
ALLERGAN and its directors, officers, employees, agents, and consultants (each
and collectively an “ALLERGAN Indemnitee”) from and against any and all
Liabilities resulting from or arising out of a claim, suit, or proceeding
brought by a Third Party against an ALLERGAN Indemnitee arising out of or
related to:

 

20

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

     8.2.1    the research, development, promotion, sale, distribution,
importation and/or use of Product in the Field of Use in the Territory after the
Effective Date and for the Cosmetic Indication in the Territory after the
Effective Date through the effective date of the Services Agreement;

     8.2.2    any violation of Applicable Law by any GSK Indemnitee in
performing GSK’s obligations under this Agreement;

     8.2.3    any material breach by any GSK Indemnitee of GSK’s
representations, warranties and/or obligations under this Agreement; and

     8.2.4    the promotion, sale, distribution, importation and/or use of ***
Cosmetic Inventory in the Territory to the extent caused by GSK or its Affiliate
or importer / distributor;

provided, however, with respect to Sections 8.2.1, 8.2.2, 8.2.3, and 8.2.4,
except to the extent such Liabilities are the responsibility of ALLERGAN under
Section 8.1.

10.        Amendment of Article 11 (GENERAL PROVISIONS).    The Parties hereby
agree that Article 11 shall be amended as follows:

10.1      Section 11.4 is hereby amended and replaced in its entirety as
follows:

    11.4    Dispute Resolution. Except with regard to (a) any matters or
disputes between the Parties that are to be resolved by the TJDC or TJCC as set
forth in this Agreement (which shall be resolved in the manner described in
Article 5 for the TJDC or TJCC, respectively) or (b) any dispute regarding
whether any new Indication is a Cosmetic Indication or a Therapeutic Indication
(which shall be resolved in the manner described in Section 5.2.7), if a dispute
or controversy regarding any other matter under this Agreement, arises between
the Parties which they are unable to resolve (a “Dispute”), each of the Parties
will (subject to any cure period as set forth in this Agreement), be entitled to
submit to the other Party written notice of such Dispute, with such notice
setting forth in reasonable detail the nature of the Dispute (the “Dispute
Notice”). For a period of thirty (30) calendar days after the date of the
receiving Party’s receipt of the Dispute Notice, the Parties will seek to
resolve such Dispute by good faith negotiation between the President
Pharmaceuticals, Emerging Markets, GSK, or his/her designee, for GSK, and the
President, Asia Pacific, of Allergan, Inc., or his/her designee, for ALLERGAN.
If at the end of such thirty (30) calendar day period the Dispute remains
unresolved, the Parties may seek relief for such Dispute using any appropriate
administrative or judicial mechanism which may be available, subject to
Section 11.1. The provisions of this Section 11.4 will not restrict in any way
the Parties’ rights to seek preliminary injunctive or other equitable relief
from any court having jurisdiction.

11.        Exhibits.

 

21

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

11.1      Exhibits A (ALLERGAN Patent Rights Not Subject to the Option), A-1
(ALLERGAN Patent Rights Subject to the Option), B (ALLERGAN Product Trademarks),
G (Pharmacovigilance Agreement) and H (Product Integrity Plan) are hereby
deleted and replaced in their entirety by the Exhibits bearing the same names
attached to this Amendment #1.

11.2      A new Exhibit J (Services Agreement Principles) attached to this
Amendment #1 is hereby added to the Agreement.

12.        Other Provisions.

12.1      All provisions of the Agreement not expressly modified by this
Amendment #1 shall remain in full force and effect, except that each reference
to the “Agreement” or words of like import in the Agreement will mean and be a
reference to the Agreement as amended by this Amendment #1. This Amendment #1
shall be construed, and the respective rights of the Parties determined,
according to the substantive law of the State of New York notwithstanding the
provisions governing conflict of laws under such New York law to the contrary.
This Amendment #1 may be executed in any number of counterparts, each of which,
when executed, shall be deemed to be an original and all of which together shall
constitute one and the same document. This Amendment #1 may be executed by
facsimile signatures, which signatures shall have the same force and effect as
original signatures.

 

22

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ALLERGAN and GSK have executed this AMENDMENT #1 TO BOTOX® —
CHINA LICENSE AGREEMENT by their respective duly authorized representatives as
of the date First Amendment Date.

 

ALLERGAN, INC.

 

By:

   

ALLERGAN SALES, LLC

 

By:

/s/ JEFFREY L. EDWARDS

   

/s/ JEFFREY L. EDWARDS

Name:   Jeffrey L. Edwards     Name:   Jeffrey L. Edwards Title:  

Executive Vice President,

Finance and Business Development,

Chief Financial Officer

    Title:  

Vice President and

Chief Financial Officer

ALLERGAN PHARMACEUTICALS

HOLDINGS (IRELAND) LTD.

 

By:

   

ALLERGAN BOTOX LIMITED

 

 

By:

/s/ TERILEA J. WIELENGA

   

/s/ TERILEA J. WIELENGA

Name:   Terilea J. Wielenga     Name:   Terilea J. Wielenga Title:   Director  
  Title:   Director

ALLERGAN PHARMACEUTICALS

IRELAND

 

By:

   

GLAXO GROUP LIMITED

 

 

By:

/s/ DAVID D. J. ENDICOTT

   

/s/ PAUL WILLIAMSON

Name:   David D. J. Endicott     Name:   Paul Williamson Title:   Director    
Title: Corporate Director

 



--------------------------------------------------------------------------------

Exhibit A

ALLERGAN Patent Rights Not Subject to the Option

***

 

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit A-1

ALLERGAN Patent Rights Subject to the Option

***



--------------------------------------------------------------------------------

Exhibit B

ALLERGAN Product Trademarks –China

 

ID

 

Mark

 

Classes

 

Reg. Owner

 

App. #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

Status

***   ***   ***   ***   ***   ***   ***   ***   ***



--------------------------------------------------------------------------------

Exhibit G

Pharmacovigilance Agreement Principles

Both Parties agree that promptly after the First Amendment Date, the Parties or
their respective Affiliates in the Territory will at each Party’s sole cost and
expense participate in good faith negotiations for a Pharmacovigilance Agreement
which will set forth, among other things, the rights and responsibilities of
ALLERGAN and GSK with respect to pharmacovigilance obligations (the
“Pharmacovigilance Agreement”). The Parties will use their Best Efforts to reach
agreement on Pharmacovigilance Agreement in good faith and to both Parties’
satisfaction not later than sixty (60) calendar days after the First Amendment
Date and will include, among other things, the principles set forth below.

 

•  

ALLERGAN will hold the global safety database for the Product.

 

•  

ALLERGAN will be responsible for providing all relevant pharmacovigilance
support for the Product to GSK’s Affiliate in the Territory, including, without
limitation, providing any non-domestic expedited or periodic reports necessary
for local regulatory submission, signal detection and issue management.

 

•  

GSK’s Affiliate in the Territory will be responsible for collecting adverse
event reports in the Territory with respect to the Field of Use and forwarding
copies of such reports to ALLERGAN. GSK’s Affiliate in the Territory will also
be responsible for submitting relevant reports to the appropriate Regulatory
Authority with respect to the Field of Use.

 

•  

ALLERGAN will be responsible for collecting adverse event reports in the
Territory with respect to the Cosmetic Indications and forwarding copies of such
reports to GSK. GSK Affiliate in the Territory will be responsible for
submitting relevant reports to the appropriate Regulatory Authority with respect
to the Cosmetic Indications. If GSK’s cost for handling pharmacovigilance due to
Cosmetic Indications sales increase significantly, GSK and ALLERGAN shall
discuss and review such pharmacovigilance arrangements respect to Cosmetic
Indications in good faith.

 

•  

GSK and ALLERGAN will not be obligated to maintain a central safety and
pharmacovigilance department to provide support for, or involvement in,
pharmacovigilance activities conducted pursuant to this Agreement or the
Pharmacovigilance Agreement.



--------------------------------------------------------------------------------

Exhibit H

Product Integrity Plan

Product Integrity Plan Objective:

Protect the safety of patients and maintain the loyalty of physician customers
by assuring that patients seeking treatment with Product continue to get
Product, appropriately handled for safe and effective treatment.

Requirements for Successful Implementation:

 

  —  

Each Party will designate a Person in the Territory as Product Integrity Manager
in accordance with Section 5.9.

 

  —  

All personnel promoting Product in the Territory are trained to recognize
current approved packaging of Product in the Territory.

 

  —  

Personnel promoting Product are trained to promptly report suspected counterfeit
or imported product to the Product Integrity Manager.

 

  —  

Examples (or photos) of counterfeit product packaging obtained by personnel of a
Party should be sent to the Product Integrity Manager for such Party.

 

  —  

The Party’s Product Integrity Manager will file complaint the TJCC chairman and
such Party’s local team, in accordance with internal procedures, with evidence
of suspected counterfeit or imported product.

 

  —  

If the Product is for a Current Indication or Future Indication, GSK will use
Commercially Reasonable Efforts to send “cease and desist” warning letter to the
suspected importer within *** after completing an internal investigation
regarding the suspected importer.

 

  —  

If the illegal activity is not discontinued within *** after the date of the
cease and desist warning letter, GSK may report the importer to the appropriate
Regulatory Authority.

 

  —  

ALLERGAN will determine origin of counterfeit product and request assistance
from ALLERGAN’S Region President to shut down supply of such counterfeit
product.

 

  —  

ALLERGAN will respond to GSK’s Product Integrity Manager within 30 days of
result of regional efforts to limit supply of such counterfeit product.



--------------------------------------------------------------------------------

Exhibit J

Services Agreement Principles

Leadership

 

1. Each Party will appoint a service team leader for the Territory to coordinate
the services to be provided by GSK to ALLERGAN.

Supply Chain Management

 

1. Generally. The Parties will cooperate on supply chain management in the
Territory, including ongoing in-country logistics management support.

 

2. Import. The Parties will establish procedures relating to the importation of
Product into the Territory. Each Party will keep the other Party apprised of
changes in law or procedures that affect the importation of Product into the
Territory to the extent such Party becomes aware of such changes.

 

3. Forecasting. Each Party shall separately forecast sales for its respective
Indications. Forecasts shall be provided to the Manufacturer on a *** basis, or
such other basis as the Manufacturer may reasonably request.

 

4. Order Processing. GSK will sell Product to *** for both Therapeutic
Indications and Cosmetic Indications. After the Reacquisition Transition Period
and until modified in accordance with Section 5.13 of the Agreement, ALLERGAN
will sell Product for the Cosmetic Indication in the Territory to GSK and GSK
will sell all of such Product to the importer / distributor for distribution in
the Territory.

 

5. Sales Split (Monthly Review). GSK and ALLERGAN will agree to a methodology to
split sales in the Territory and reconcile the virtual inventory based on actual
sales ***. The Parties will regularly review actual *** sales and split them
between Cosmetic Indications and Therapeutic Indications and adjust where
necessary. The Parties will need to agree on criteria for adjustment.

 

6. Inventory Management. The Parties will need to develop a methodology for
allocating inventory for drug inspection or other purposes that could not be
clearly identified as GSK or ALLERGAN usage and which Party will bear the
write-off cost including Product cost and handling cost assuming that the
inventory is not physically separated and Product sold by GSK and ALLERGAN share
the same batch numbers.

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

7. Inventory Reconciliation. At the end of each month, a reconciliation of the
inventories will be done based on sales made ***. For this purpose, all sales
*** will be considered as sales for the Cosmetic Indications, sales *** will be
considered as sales for the Cosmetic Indications, the sales *** will be
initially regarded as sales for Therapeutic Indications; however, the Parties
agree to develop a mutually agreeable approach to allocating sales made ***
between Cosmetic and Therapeutic Indications prior to the execution of the
Services Agreement. The Parties agree that the approach to identify and split
sales between Therapeutic and Cosmetic Indications will be reviewed on a
periodic basis and adjusted as necessary to more accurately reflect the actual
allocation between the Cosmetic Indications and the Therapeutic Indications.

 

8. Importer/Distributor/Sub-distributor Management. GSK will represent
ALLERGAN’s interests in good faith when interacting with *** with respect to the
Product for the Cosmetic Indications. ALLERGAN will be given rights to direct
interaction between ALLERGAN’s commercial team and the sub-distributors for the
Cosmetic Indication and to direct their activities accordingly. The Services
Agreement will specify procedures to notify the other Party regarding any
proposed changes to the terms and conditions of the contract with the importer /
distributor and to reach agreement on such modifications. ALLERGAN or GSK can
request *** or any other importer / distributor to add sub-distributors as
necessary to ensure flow of Product ***. Any new sub-distributor must have the
necessary licenses and must be registered with SFDA to distribute the Product.

 

9. Product Expiry. Expired Product *** will be identified and allocated between
Cosmetic and Therapeutic Indications based on ***. If expired Product is with
sub-distributor or with the importer / distributor, then the Product will be
identified based on a notional inventory reconciliation structure and a
determination of whether the expiry related to stock invoiced by GSK or ALLERGAN
to the importer / distributor. If neither of the above is possible, expired
stock will be split between Cosmetic and Therapeutic Indications in the ratio of
sales.

 

10. Distributor/Importer Support. GSK shall support the importer / distributor
to meet ALLERGAN’s storage, distribution and quality requirements, and local
testing and release requirements according to SFDA regulation.

Financial Principles

 

1.

Sales Recognition. ALLERGAN shall invoice GSK for the Products for the Cosmetic
Indications in the Territory at the price GSK charges to the importer /
distributor, and GSK shall then invoice the importer / distributor for that
Product at that same price. A monthly true-up / reconciliation of in–market
sales and inventories will be performed jointly by ALLERGAN and GSK with the
importer

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

/ distributor. The Products invoiced by ALLERGAN to GSK for Cosmetic Indications
will be deemed to be Product for the Cosmetic Indications in the monthly
inventory reconciliation.

 

2. Adjustment from Sales. The Parties will need to agree on or approve any
claims from distributors/sub-distributors that cannot be clearly identified as
Cosmetic Indications or Therapeutic Indications. If *** uses the Product for
both Therapeutic Indications and Cosmetic Indications, the claim will be ***.
When new customers are added, both Parties will agree whether sales to the
customer are for the Cosmetic or Therapeutic Indication or on the ratio to be
used to allocate the sales to the Cosmetic or Therapeutic Indication. This will
be done on a *** basis.

 

3. Periodic Review. Representatives of GSK and ALLERGAN will meet periodically
to discuss whether the split of sales methodology *** needs to be revised. The
Parties will review sales data by Indication ***. The Parties may agree to ask
*** to provide sales data split by Indication if necessary. Costs for this will
be borne by the Parties ***.

Regulatory

 

1. The Services Agreement will establish platforms for communication and
processes in the following areas: post approval commitments, variation
submissions, submissions for new indications, new pack sizes, line extension,
adverse event reporting, review and approval of promotional materials, etc.

 

2. ALLERGAN will be responsible for providing medical and scientific
information, and review and approval of promotional materials, in support of
commercial activities relating to Cosmetic Indications. GSK will be responsible
for providing medical and scientific information, and review and approval of
promotional materials, in support of commercial activities relating to
Therapeutic Indications.

Promotion and Sale of Products for the Cosmetic Indications

 

1. The Services Agreement will set forth the roles and responsibilities of
ALLERGAN and GSK relating to the import, distribution and commercialization of
the Product for the Cosmetic Indications in the Territory, and specify the cost
that ALLERGAN will pay GSK for any services provided by GSK with respect to the
Products for the Cosmetic Indication.

 

2. When *** are identified as purchasing Product for both the Cosmetic
Indications and the Therapeutic Indications through the periodic review of the
sales split between Therapeutic and Cosmetic Indications, the Parties will
consult with each other and mutually agree on the pricing strategy and bidding
price for ***.

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.



--------------------------------------------------------------------------------

Additional Terms

 

1. Both Parties agree to cooperate to amicably resolve any operational issues
that may arise from time to time. If the parties cannot resolve such issues at a
local level, they will be escalated to the President, Asia Pacific, Allergan,
Inc., for ALLERGAN and President of Emerging Markets, GSK, for GSK for
resolution.

 

2. Both Parties agree to pursue a long-term solution after the registration of
***, when *** will be promoted and marketed *** and *** will be promoted and
marketed *** (except for ***).

 

3. GSK will, at GSK’s sole expense, provide ALLERGAN with development or
regulatory documents or data identified as missing after the transfer of GSK
Know-How was, in the opinion of GSK, complete; provided that such documents or
data are in GSK’s possession or are in the possession of a GSK contractor or
investigator and are retrievable upon exercise by GSK of Commercially Reasonable
Efforts.

 

4. The Services Agreement will be reviewed periodically and modified by the
Parties as necessary as the nature of the services change over time.

 

5. The Parties recognize that each Party may perform some or all of its
obligations under the Services Agreement through Affiliates, provided, however,
that each Party will remain responsible for the performance by its Affiliates
and will cause its Affiliates to comply with the provisions of the Services
Agreement in connection with such performance. ALLERGAN IRELAND will also be a
party to the Services Agreement.

 

*** Certain confidential information contained in this document, marked with 3
asterisks, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Act of 1934, as
amended.